DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 02/09/2022 has been entered and carefully considered.  In the Amendment/Response, claim 1 was amended to include the subject matter of claim 8, and claim 8 was cancelled.  Claims 1-4, 6, 7, 10, 11, 19, 20, and 22 have been examined in this action.  While Applicants’ arguments in conjunction with the claim amendment were found to be persuasive in overcoming the previous rejections under 35 U.S.C. 102, Applicants’ arguments were not found to be persuasive in overcoming the previous rejections under 35 U.S.C. 103 in view of the previously cited art of record and evidentiary reference Cirigliano et al. (see below).  Rejections and/or objections not reiterated from previous actions are hereby withdrawn.  The following rejections are reiterated and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 10, 11, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (EP0513922) in view Savage et al. (WO1992019104), Rijn et al. (US20080234210), Krieken et al. (WO2013133705), and Cirigliano et al. (US20060222746, evidentiary reference).  All references except Cirigliano et al. were cited previously.
Regarding claims 1 and 7, Tan et al. teach antifungal oil-in-water emulsions comprising natamycin as an antifungal agent in combination with additional antifungal agents (see claim 1 and paragraph [0020] of Tan et al.).  

Regarding amended claims 1, 3, 4, and 6, and new claim 22, Tan et al. do not explicitly recite an antifungal composition comprising at least one fatty acid or at least two fatty acids selected from palmitic acid, oleic acid, and linoleic acid in the claimed amounts.
Savage et al. teach that fatty acids, their salts and derivatives, when used at the appropriate concentration range and timing, are useful for the eradication of established fungal and bacterial infections in or on plant tissues (see page 4, lines 25-28).  Savage et al. teach oleic acid and linoleic acid as examples of such fungicidal fatty acids (see claim 6 of Savage et al.), and further teach the combination of their fatty acid compositions with other fungicide compositions to enhance activity against pathogens of interest (see page 13, lines 21-25).  Savage et al. teach that their fatty acids can have carbon chain length between about 7 to about 20 (see page 5, line 2).  Savage et al. teach the inclusion of such fatty acids in amounts of less than 1% w/v (see page 13, lines 5-17).


	Regarding claim 1, Tan et al. do not explicitly recite proteins as compounds of cellular matter from a natamycin-producing bacterium.
	Regarding claim 10, Tan et al. do not explicitly recite natamycin that is milled to an average particle size of between 0.5 and 2 micrometers.
Rijn et al. teach processes for the production of antifungal natamycin from a fermentation broth containing biomass and natamycin, comprising: (a) disintegrating the biomass; (b) separating the natamycin from the thus treated fermentation broth to obtain a natamycin suspension; (c) adjusting the pH of said natamycin suspension to a value greater than 10 and adding an amount of a substantially water-miscible solvent  (d) removing insoluble solids from said pH-adjusted natamycin solution; (e) lowering the pH of said solution obtained in step (d) to a level sufficient to precipitate the natamycin; and (f) removing the natamycin from said natamycin suspension, (g) optionally drying of the said removed natamycin and (h) optionally reducing the size of the said dried natamycin (see claim 1 of Rijn et al.).  Rijn et al. teach that the dried natamycin obtained in step (g) is crushed preferably using a hammer mill in order to obtain crystals having a diameter ranged between 1 to 50 μm, preferably 1 and 10 μm (see paragraph [0054]).  Rijn et al. teach that usually 90% of disintegrated biomass is removed from their natamycin suspensions, suggesting that an amount of biomass (cellular matter) is still included in their final natamycin compositions (see paragraph [0035]).  Rijn et al. further teach that their natamycin compositions can comprise additional peptide-like antibacterial substances such as nisin produced by microorganisms (see paragraph [0089]).  Cirigliano et al., cited here as an evidentiary reference, teach that natamycin and nisin are peptides that are produced from Lactococcus lactis (see paragraph [0015]).
	Based on the teachings of Rijn et al., it would have been well within the ordinary level of skill in the art to use a process involving the fermentation of biomass by a fermentation organism to produce natamycin which can be extracted, dried and milled to obtain natamycin crystals having the claimed size and an amount of cellular matter via routine experimentation and optimization.  Furthermore, because Rijn et al. teach their natamycin compositions can comprise additional peptide-like antibacterial substances such as nisin produced by a natamycin-producing bacterium (Lactococcus lactis, see evidentiary reference Cirigliano et al. cited above), it would have been well 

	Regarding claims 11 and 20, Tan et al. do not explicitly recite the inclusion of a polyelectrolyte complex comprising a polyanion and polycation as claimed in a relative amount of between 1:2 and 60:1 (w/w) in their compositions.
Krieken et al. teach antifungal compositions comprising natamycin and a polyelectrolyte complex of a polyanion, such as lignosulfonate, and a polycation, such as chitosan, in a relative amount of between 1:2 and 60:1 (w/w) (see Abstract).  Krieken et al. teach that their antifungal compositions can be used in methods of reducing the presence of a pathogen on a plant or on one or more plant parts (see page 1).  Krieken et al. teach that their polyelectrolyte complex, when incorporated in a biocide, dramatically improves the protective effect of the biocide against a pathogen, in comparison with the same biocide without the polyelectrolyte complex.  Krieken et al. further suggest that their polyelectrolyte complex may provide improved and longer lasting adherence of the biocide to the plant or plant part and/or the adherence to a pathogen, such as a fungus (see page 2). 
Based on the teachings of Krieken et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to 

Regarding claims 2 and 19, although Tan et al. teach that their natamycin concentrates that can be diluted with water by a user to any desired concentration, Tan et al. do not explicitly recite the claimed amounts (w/w) of natamycin (see paragraph [0010]).  In an example, Tan et al. teach the inclusion of 0.8% of natamycin in a composition (see paragraphs [0099] and [0100]).  Furthermore, Krieken et al. teach the inclusion of a biocide in amounts ranging from 0.001 to 20% (w/v) in their compositions (see page 4).  Based on the overall teachings of Tan et al. and Krieken et al., it would have been well within the ordinary level of skill in the art to achieve the claimed amounts (w/w) of natamycin based on routine optimization of known ingredients in antifungal compositions.






Response to Arguments
Claim Rejections under 35 U.S.C. 102
Applicants’ amendment to claim 1 incorporating subject matter of claim 8, which was not subject to the previous rejections under 35 U.S.C. 102 in view of CN102293745, has overcome these rejections.

Claim Rejections under 35 U.S.C. 103
Applicants argue that there is no teaching from Rijn to include cellular matter proteins from a natamycin-producing bacterium in a composition of natamycin and fatty acid, as claimed.  Applicants argue that Rijn provides no teaching that such proteins would be in any way beneficial, including as an additional antifungal compound.  Applicants argue that although Rijn teaches a method of making natamycin from a fermentation broth, Rijn considers the biomass an impurity and seeks to remove as much biomass as possible.  Applicants argue that Rijn teaches that the biomass is an impurity by requiring that natamycin be removed from the natamycin suspension so that the end product includes as much pure natamycin as possible (see page 6 of Response).  Applicants further argue that since Rijn seeks to remove biomass and other impurities as much as possible by several purification steps, one of skill would not be motivated to include proteins into the oil in water emulsions of Tan (see page 7 of Response). 
Applicants’ arguments were not found to be persuasive in view of overall teachings of the previously cited art of record and evidentiary reference Cirigliano et al.  
Lactococcus lactis (see paragraph [0089]).  Cirigliano et al., cited here as an evidentiary reference, teach that natamycin and nisin are peptides that are produced from Lactococcus lactis (see paragraph [0015], emphasis added).  As such, Rijn clearly teaches natamycin compositions which further comprise proteins as compounds of cellular matter from a natamycin-producing bacterium (e.g., Lactococcus lactis).
	Because Rijn et al. teach their natamycin compositions can comprise additional peptide-like antibacterial substances such as nisin produced by a natamycin-producing bacterium (Lactococcus lactis, see evidentiary reference Cirigliano et al. cited above), the Examiner maintains that it would have been well within the ordinary level of skill in the art to include additional peptides/proteins such as nisin in the food or plant coatings of Tan et al.  A skilled artisan would have had a reasonable expectation, based on the teachings of the Rijn, that a mixture of natamycin crystals and additional proteins produced by a natamycin-producing bacterium such as nisin would act as an effective antifungal/antimicrobial agent in the food or plant coatings of Tan et al. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615